Citation Nr: 0714394	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for systemic lupus 
erythematosus (SLE).

3.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 15 to December 
18, 1991, and from June 1999 to April 2003.

This appeal arose before the Board of Veterans' Appeals 
(Board) from February 2004 and June 2005 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the evaluation assigned for the 
migraine headaches to 30 percent, and denied entitlement to 
service connection for arthritis and SLE, respectively.  

The issue of entitlement to an increased evaluation for 
migraine headaches is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

1.  The veteran's arthritis is not related to her period of 
active military service.

2.  The veteran's systemic lupus erythematosus is not related 
to her period of active military service.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).

2.  SLE was not incurred in or aggravated by service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In March, April, and May 2005 letters, the RO informed the 
veteran of its duty to assist her in substantiating her 
claims under the VCAA, and the effect of this duty upon her 
claims.  She was told what evidence was needed to 
substantiate her claim, to include what evidence and 
information VA would obtain in her behalf and what 
information and evidence she could submit.  She was told to 
submit any evidence relevant to her claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Subsequently, 
the February 2006 SOC and the March 2006 SSOC were issued, 
each of which provided the veteran with an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claims has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In correspondence 
mailed in March 2006 and in the SSOC of March 2006, the 
veteran was provided with the provisions of the Dingess case.




II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis and/or SLE becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
in the evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

The relevant evidence includes the veteran's service medical 
records (SMRs).  While these do show some complaints 
concerning low back pain, there were no complaints of or 
treatment for arthritis or systemic lupus erythematosus.

The records developed after service include VA and private 
outpatient treatment records and a VA examination from 
February 2005.  These show that the veteran had a positive 
ANA test in November 2004.  SLE was diagnosed in December 
2004.  In December 2005, X-rays showed arthritis of the 
lumbar spine; no arthritis was found in the left hip, left 
knee, or right wrist.

After reviewing the evidence of record, the Board finds that 
service connection for arthritis and SLE has not been 
established.  There is no indication that either condition 
was present in service or to a compensable degree within one 
year of separation from service.  As a consequence, there is 
no objective indication that service connection on either a 
direct or presumptive basis has been established.  While the 
veteran has expressed her belief that these conditions are 
related to her period of service, she is not competent, as a 
layperson, to render an opinion as to medical causation or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the preponderance of the evidence is against the 
veteran's claims for service connection for arthritis and/or 
SLE.


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for systemic lupus 
erythematosus is denied.


[Continued on next page]

REMAND

The veteran has requested that an increased disability 
evaluation be awarded for her migraine headaches.  She 
asserts that these headaches have increased in severity and 
that, as a consequence, a higher disability evaluation should 
be assigned.

In reviewing the record, the Board notes that the veteran's 
migraine headache disaorder was last examined by VA in 
February 2005.  Given her assertions that the disability has 
worsened, and in light of the fact that the last examination 
was conducted more than two years ago, the Board finds that 
further examination would be helpful in this case in order to 
ascertain the current degree of disability resulting from her 
headaches.  The veteran ishereby advised of the importance of 
reporting to any scheduled examination, and of the 
consequences of failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a neurological 
examination in order to fully assess the 
current nature and degree of disability 
resulting from her service-connected 
migraine headaches.  To comport with the 
criteria for evaluating her disorder, the 
examiner should, after examination and 
review of the claims folder, indicate 
whether the veteran has very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  All special studies 
deemed necessary should be conducted.  The 
examiner should provide a complete 
rationale for all opinions expressed.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for an increased evaluation for the 
service-connected migraine headaches 
should be readjudicated.  If the decision 
remains adverse to the veteran, she and 
her representative should be provided with 
an appropriate supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


